PER CURIAM.
The marriage of the parties was dissolved on December 22,1994. The plaintiff now appeals from postjudgment orders issued by the trial court. We affirm the judgment of the trial court in all respects except the continuation of life insurance naming the children as beneficiaries beyond the statutory age of majority, i.e., eighteen.1 The defendant agrees that the trial court exceeded its authority in ordering that life insurance be maintained beyond the eighteenth birthday of each child. See Broaca v. Broaca, 181 Conn. 463, 466, 435 A.2d 1016 (1980).
In Broaca, the trial court ordered insurance, as well as support, for the benefit of the minor children until the youngest child reached twenty-one. The Supreme Court affirmed the judgment of the trial court, which had opened and modified its original judgment to vacate that portion of the original decree that had ordered *818the designation of children, regardless of age, to be beneficiaries of a life insurance policy.
The judgment is reversed and the case is remanded with direction to render judgment as on file except as modified to order that fife insurance be maintained designating each child as beneficiary until that child reaches the age of eighteen.

 The trial court’s order pertaining to life insurance read as follows: “The plaintiff shall maintain life insurance in the face amount of $250,000 naming the minor children as equal beneficiaries until such time as the youngest child attains the age of twenty-one."